SIMONS, J.
Epitomized Opinion
Emmich was convicted under indictment charging him with making a false income tax return for the year 1921. He claims error on the grounds that the indictment on which he was convicted was indefinite and uncertain as it did not state whether he was charged as an individual and that he was subject to the tax. It is also claimed that the trial court erred in admitting evidence of his failure to file a tax return for 1920, an amended return for 1921 and certain entries in the defendant’s - bank book. In affirming the judgment the court held; I ¡j
1. The indictment was sufficient as where there are excepted classes it is enough to charge facts sufficient to show that the accused is not within the exception.
2. In the trial for one offense, evidence of the other and distinct offense is inadmissible, except that if intent or motive be one of the elements of the crime charged evidence of other like conduct by the defendant at or near the time charged is admissible.
3. The trial court did not commit error in admitting evidence of previous returns and bank accounts.